Judgment unanimously modified on the law to the extent of allowing interest on the sum of $15,000 from July 2, 1956, as against all defendants and is otherwise affirmed, with costs to plaintiff-respondent-appellant. The trial court found that there was no legal basis or justification for the payment on July 2, 1956, of the additional sum of $15,000, or its retention by Kessler, and concluded that the exaction of such payment was made under duress. Accordingly, plaintiff is entitled to interest from the date when he was wrongfully deprived of his property. (Flamm v. Noble, 296 N. Y. 262.) Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ. [13 Misc 2d 421.]